Citation Nr: 0707496	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-16 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran's DD Form 214 reflects she had active service 
from October 1972 to February 1977, as well as an additional 
approximately 3 years and 3 months of prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the claims.  

The veteran provided testimony at a hearing before personnel 
at the RO in June 2004, and before the undersigned Veterans 
Law Judge in April 2006.  Transcripts of both hearings have 
been associated with the veteran's VA claims folder.

In October 2006, the Board requested a medical advisory 
opinion from the Veterans Health Administration (VHA) 
regarding this case pursuant to 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901.  Such an opinion was promulgated in November 
2006, a copy of which was provided to the veteran in January 
2007.  Later that month, the veteran reported that she had no 
further argument and/or evidence to submit, and wanted the 
Board to proceed with the adjudication of her appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical evidence of record tends to reflect that the 
veteran's irritable bowel syndrome and GERD are causally 
related to active service.

3.  The preponderance of the evidence is against a finding 
that the veteran's hiatal hernia is causally related to 
active service.


CONCLUSIONS OF LAW

1.  Service connection is warranted for irritable bowel 
syndrome and GERD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Service connection is not warranted for hiatal hernia.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice by a January 2003 
letter, which is clearly prior to the July 2003 rating 
decision that is the subject of this appeal.  In pertinent 
part, this letter informed the veteran of the evidence 
necessary to substantiate her claims, what information and 
evidence she must submit, what information and evidence will 
be obtained by VA, and indicated the need for the veteran to 
advise VA of or to submit any evidence in her possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate the claims and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board acknowledges that the veteran was not provided with 
information regarding potential disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, for the reasons stated below, the Board finds that 
the preponderance of the evidence is against the hiatal 
hernia claim, and, as such, any such deficiency has been 
rendered moot.  With respect to the irritable bowel syndrome 
and GERD claims, as the Board finds that service connection 
is warranted for both disabilities the veteran is not 
prejudiced by the decision to proceed with adjudication of 
these claims.  The Board is also confident that the RO will 
provide adequate notification on both of these elements when 
it effectuates the grants of service connection and assigns 
disability ratings and effective dates.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service and post-
service medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing in the record indicates the 
veteran has identified the existence of any relevant evidence 
that is not of record.  In fact, as noted in the 
Introduction, she reported in a January 2007 statement that 
she had no further argument and/or evidence to submit, and 
wanted the Board to proceed with the adjudication of her 
appeal.  It was also noted in the Introduction that she had 
the opportunity to present evidence and argument in support 
of her claims at the June 2004 and April 2006 hearings.  
Moreover, she was accorded VA medical examinations in this 
case, and a VHA medical advisory opinion was obtained in 
November 2006.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that service 
connection is warranted for the veteran's GERD and irritable 
bowel syndrome, but that the hiatal hernia claim must be 
denied as the preponderance of the evidence is unfavorable.

Historically, the Board notes that the veteran's service 
medical records reflect that she was treated in April 1970 
for complaints of sharp pain from the navel down.  
Periumbilical abdominal pain of unknown etiology was the 
assigned diagnosis.  In May 1971, she sought treatment for 
cramping abdominal pain of one week's duration.  In January 
1973, she complained of epigastric pain.  In December 1974, 
she complained of persistent abdominal pain.  In July 1976, 
she reported having had stomach problems, nausea, 
constipation, and other gastrointestinal (GI) symptoms for 
the past two years.  A diagnosis of constipation syndrome, 
confirmed by radiologic examination, was assigned.  

In addition to the foregoing, the post-service clinical 
records reflect that the veteran sought treatment for 
complaints of lower abdominal cramps, among other symptoms, 
in July 1977, a few months after her service discharge.  She 
was treated for complaints of constipation in 1980 and 1981, 
and was treated for abdominal pain in 1983.  Post-service 
clinical records thereafter reflect continuing treatment.

The Board also notes that service connection has been granted 
for chronic constipation, as well as for chronic maxillary 
sinusitis with perennial allergic rhinitis, asthma, and 
migraines.  

The Board observes that there is competent medical evidence 
both in support and against the veteran's contentions.  

The evidence in support of the veteran's contentions includes 
private medical statements dated in October 2005 and April 
2006 from J. O., MD (hereinafter, "Dr. O").  In essence, 
Dr. O contended that the veteran's in-service problems 
regarding pharyngitis, sinusitis, and occasional 
asthmatic/bronchitis complaints was evidence of GERD.  
Although not recognized at that time, the 1970s, Dr. O stated 
that GERD was a potential etiology for these complaints, and 
that there was a possibility acid reflux may have contributed 
to these complaints.  Dr. O also provided a discussion of the 
veteran's problems related to her irritable bowel, indicating 
that it had symptoms that were separate and distinct from her 
already service-connected chronic constipation.

The evidence against the veteran's claims includes a February 
2003 VA medical examination with a June 2003 addendum, as 
well as a March 2004 VA medical opinion based upon review of 
the claims folder.  The February 2003 VA examination 
diagnosed the veteran's GERD and irritable bowel syndrome.  
In a June 2003 addendum, the examiner, noting that he had 
reviewed the veteran's claims folder and opined that he did 
not believe at this point that the veteran's in-service 
military GI condition was related to her current GI problem.  
A subsequent March 2004 VA medical opinion diagnosed the 
veteran which chronic constipation, noting that this was 
clearly documented in her active service years from 1972 to 
1977.  However, GERD was really only documented from 1989 
onward, and there was inconsistent documentation as to the 
presence or absence of a hiatal hernia.  In fact, it was 
stated that there was certainly no evidence of a hiatal 
hernia or its symptoms documented during the veteran's active 
duty military years.  Therefore, it was opined that it was 
not as likely as not that the veteran's current irritable 
bowel syndrome, GERD, and hiatal hernia symptoms were 
problems related to anything that occurred during her active 
service.  There is also an April 2004 VA medical examination 
detailing the severity of the veteran's service-connected 
chronic constipation.

In October 2006, the Board requested that a VHA medical 
advisory opinion be promulgated to resolve the conflicting 
medical evidence.  The Board requested, in part, a 
determination as to whether the chronic constipation for 
which the veteran has been granted service connection was a 
different disorder than the irritable bowel syndrome for 
which she seeks service connection, as well as other 
clarifying information regarding the irritable bowel 
syndrome.  Further, opinions were requested as to whether it 
was at least as likely as not that the veteran's GERD and/or 
hiatal hernia were causally related to active service.  

The VHA medical advisory opinion was promulgated in November 
2006 by a gastroenterologist who noted that he had reviewed 
the veteran's claims folder, to include her service medical 
records, post-service medical records, the February 2003 and 
April 2004 VA medical examinations, as well as the October 
2005 and April 2006 statements from Dr. O.  The 
gastroenterologist's opinion was as follows:

This is in regards to whether or not the 
chronic constipation for which the 
veteran has been granted service 
disability, is a different disorder from 
the irritable bowel syndrome for which 
she seeks service connection disability.  
Irritable bowel syndrome can have 
different manifestations, with a pattern 
of alternating constipation and diarrhea, 
or diarrhea predominant pattern, and 
constipation predominant pattern.  The 
patient readily admits to symptoms of 
alternating constipation and diarrhea on 
the transcript of hearings dated June 22, 
2004.  She stated at that time, that at 
least half a dozen times, references to 
diarrhea and gastrointestinal problems 
were present during the 1970s, in 
addition to constipation problems that 
she had been evaluated for.  Therefore, 
the constipation as well as the diarrhea 
complaint that the patient expressed, 
would be considered symptoms of irritable 
bowel syndrome, and would be related to 
irritable bowel syndrome in that manner.

The pattern of alternating constipation 
and diarrhea that the patient admitted to 
on June 22, 2004, would be one of the 
classic subsets of symptomatology 
patterns that would be associated with 
irritable bowel syndrome.  The chronic 
constipation would be modified by 
alternating periods of diarrhea by the 
patient's own account.  This pattern of 
alternating constipation and diarrhea is 
the most classic pattern of symptoms that 
is attributed to the general heading of 
irritable bowel syndrome.

With the patient's documentation of 
longstanding problems with this 
symptomatology pattern, I feel that it is 
at least as likely as not that symptoms 
of irritable bowel syndrome were first 
manifested during military service.

With the patient's long-term history of 
these type of gastrointestinal complaints 
of greater than 30 years, it is at least 
as likely as not that the veteran 
manifested irritable bowel syndrome 
during her service in the military.  It 
is as [sic] least as likely as not that 
the patient's irritable bowel syndrome 
was incurred during the veteran's 
service.  The precise cause and etiology 
of irritable bowel syndrome is not 
totally understood, but certainly has 
neurological implications as far as 
causation, as discussed by Dr. O[ ] in 
his comment in the medical record.

In regards to the question of whether or 
not it is at least as likely as not that 
the veteran manifested GERD during the 
service, Dr. O[ ]'s] comments and other 
supporting historical information in the 
patient's medical record support the 
contention that GERD was present during 
the patient's military service.  The 
comments that Dr. O[ ] made concerning 
the understanding of asthma in his review 
summary, are certainly true in my 
opinion.  In recent years, it has become 
increasingly accepted in the medical 
community, both with pulmonary physicians 
and gastroenterology physicians, that 
gastroesophageal reflux enters the 
respiratory tract via the laryngeal area 
[and] can often provoke and/or worsen 
asthma symptoms.  This provoking of 
asthma symptoms by GERD was not nearly as 
well recognized and largely unappreciated 
during the patient's military service 
tenure, but this did not mean that the 
patient's asthma for which she is 
service-connected, was not related to 
GERD during the time of her military 
service.  It is well documented in the 
patient's medical record that she did 
have significant GERD in recent years, 
with a Nissen fundoplication being 
present.  Due to the currently 
established close association with GERD 
exacerbating and/or provoking asthma 
symptomatology, I feel that it is at 
least as likely as not that GERD was 
present during the patient's military 
service, and played a major role in 
provoking and/or causing asthma 
symptomatology for which the patient is 
service-connected.

In the patient's testimony in her hearing 
dated June 22, 2004, she stated that she 
agreed that reflux symptomatology and 
hiatal hernia problems were not mentioned 
in her medical record during her military 
service.  However, it should be 
recognized that patients with GERD that 
provoke asthma certainly do not all have 
classic heartburn symptoms of GERD, and 
that the only symptom they may manifest 
is asthma symptoms and/or a chronic 
cough.  There are patients that have 
well-documented gastroesophageal reflux 
on 24-hour pH monitoring that have 
minimal heartburn symptomatology, but 
definitely have unusual amounts of reflux 
events that provoke coughing and/or other 
asthma symptomatology.  I feel that it is 
more likely than not that the patient fit 
into this category during her military 
service tenure.  

I feel that the patient's reflux events 
and occurrences have been significantly 
improved and diminished by her antireflux 
surgery with a Nissen fundoplication 
within the last few years.  This is 
documented in the objective pH monitoring 
assessing reflux, that Dr. O[ ] mentions 
in his summary letter.  This testing was 
apparently conducted after the patient's 
Nissen fundoplication was preformed for 
gastroesophageal reflux.

The patient admits in her testimony of 
June 22, 2004, that a hiatal hernia was 
not mentioned in her medical records 
during her service time.  I believe that 
it would be appropriate to note that the 
patient herself admits that her medical 
record shows no evidence that a hiatal 
hernia was ever tested for during her 
military service tenure.  The patient's 
GERD and resulting asthma symptomatology 
could occur with or without the presence 
of a hiatal hernia.  Without specific 
testing done on the patient to assess for 
a hiatal hernia with a barium swallow, 
upper GI series, or an EGD during her 
medical service tenure, I do not believe 
it is possible to say whether a hiatal 
hernia was present during this timeframe 
or not.  The medical principle involved 
in this manner would be that GERD may be 
present with or without a hiatal hernia, 
but a hiatal hernia would make it 
somewhat more likely for GERD to occur, 
if the hiatal hernia was of a large size.

A medical principle that should be 
understood by the board is that asthma 
can occur without GERD being present, 
with specific allergies to inhaled 
pollen, etc.  However, Dr. O[ ] astutely 
points out in his medical review, that in 
recent years, there has been greater 
appreciation of the underlying principle 
that GERD can provoke and/or cause asthma 
in a fairly significantly large 
percentage of patients, and that GERD as 
a causative factor and/or a provoking 
factor always has significant concern in 
asthma patients as far as exacerbations 
of symptoms, particularly in the category 
of intrinsic asthma, where allergies to 
pollen and other allergens do not appear 
to be the major factor involved.

I believe that the patient's claims of 
GERD being service-connected related are 
better understood and more appropriate in 
the timeframe of 2004-2006, and this is 
based on the evolving and improved 
knowledge of underlying mechanism of the 
association of GERD with the symptoms of 
asthma.  This increased understanding of 
the mechanism of a fairly high percentage 
of asthma symptoms, would certainly 
increase the likelihood to 50 [percent] 
or greater that the patient had GERD 
being manifested during her service 
tenure, since she is already service-
connected for asthma.

Inasmuch as the November 2006 VHA medical advisory opinion 
was based upon a complete review of the claims folder, to 
include the conflicting opinions of Dr. O and the other VA 
clinicians, the Board finds that it is entitled to the most 
weight in the instant case.

In essence, the November 2006 VHA opinion reflects that the 
claimed irritable bowel syndrome does have separate and 
distinct symptomatology from that of the already service-
connected chronic constipation, and that both this condition 
and the veteran's GERD are causally related to active 
service.

The Board also notes that, in Alemany v. Brown, 9 Vet. App. 
518 (1996), the Court observed that in light of the benefit 
of the doubt provisions of 38 U.S.C.A. 
§ 5107(b), an accurate determination of etiology is not a 
condition precedent to granting service connection; nor is 
"definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the medical evidence reflects that both her 
GERD and irritable bowel syndrome are causally related to her 
active service.  Accordingly, service connection is warranted 
for both disabilities.

With respect to the veteran's hiatal hernia, the November 
2006 VHA opinion indicates that service connection cannot be 
established for this disability without resort to speculation 
and/or remote possibility.  As indicated above, VA 
regulations define reasonable doubt as one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102. Simply put, an award of 
service connection may not be based on resort to speculation 
or remote possibility.  See also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  The 
Board also reiterates that the March 2004 VA medical opinion 
is staunchly against a finding that the veteran currently has 
a hiatal hernia that is causally related to active service.

For these reasons, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hiatal hernia.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Consequently, this claim must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for irritable bowel 
syndrome is granted.

Entitlement to service connection for GERD is granted.

Entitlement to service connection for hiatal hernia is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


